AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

Alj anon Alvin,

PlaintiH`,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER; 4118'€\/-250

Chatham County Detention Center; Nurse Medical Company
lnc.: and Medical Company Contract,

Defendants.

m Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.Thjs action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance With the Court's Order dated Januaiy 31, 2019, adopting the Magistrate Judge's
Report and Recommendation, judgment is hereby entered dismissing the case without prejudice

*“ § &A/‘
Approved by:

2/5/2019 Scott L. Poff

 

 

 

 

Date Clerk
a/;L¢ “ §

 

(By) Deputy Clerk

GAS Rev 1011/03

